Accounting by the assignee for the benefit of creditors. On reargument, order confirming the report of the referee and settling the account modified by reducing the allowance of counsel fee to the attorneys for the assignee from $4,000 to $3,000, and by reducing the allowance to the referee for services to the sum of $1,500, and as so modified unanimously affirmed, in so far as appealed from, without costs. In our opinion, upon re-examination of this record, which is not printed, the assignee was not guilty of any dereliction of duty and the additional allowance was proper and reasonable. We express no opinion with respect to the amount of his commissions allowed only upon a basis of cash received by him, as that issue is not presented. We deem the modified sums to *807represent the fair value of the services of the attorney and the referee. In our opinion, also, the attorney for the objecting creditor rendered no assistance to the estate for which he may properly claim compensation. Present — Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ. [See 246 App. Div. 740; Id. 817.]